MEMORANDUM CASES.
Plaintiffs sued for damages on account of personal injuries to Ruth Colclough. The cause was tried before a jury and resulted in a verdict for plaintiffs in the sum of five thousand dollars. From the judgment following the verdict the defendants have appealed upon typewritten transcripts.
[1] The issues involved are identical with those considered in Lowmiller v. Monroe, Lyon  Miller, Inc., ante, p. 147 [281 P. 433]. The plaintiff Ruth Colclough was a passenger in the same automobile and suffered her injuries from the same accident. In the Lowmiller case there was one additional item of evidence which is not present in this case, and that is the evidence relating to the delivery to Mrs. Lowmiller of a card or ticket bearing the name of the corporation and entitling her to the automobile ride to Los Altos. It is not clear whether the plaintiff Ruth Colclough saw that card or knew at the time she joined Mrs. *Page 792 
Lowmiller on the trip to Los Altos that the card purported to be an invitation from Monroe, Lyon and Miller or that it bore the name of that corporation signifying the parties arranging for the automobile trip. However, that fact was merely one additional item in the chain of proof supporting the theory of Mrs. Lowmiller in her case and the absence of that fact in this case does no more than make this case somewhat weaker in proof than the other. All the other facts are present here and they are sufficient to bring this case within the rule of the Lowmiller case, and for the reasons stated therein the same judgment should follow in this case.
Judgment affirmed.
Koford, P.J., and Sturtevant, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on November 7, 1929, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on December 5, 1929.
All the Justices concurred.